Exhibit 10.2

Non-Employee Director Stock Option Agreement

CAREER EDUCATION CORPORATION

2016 INCENTIVE COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This STOCK OPTION AGREEMENT (this “Agreement”), dated                     ,
20     (the “Grant Date”), is by and between Career Education Corporation, a
Delaware corporation (the “Company”), and                      (the
“Participant”).

In accordance with Article VI of the Career Education Corporation 2016 Incentive
Compensation Plan, as amended from time to time (the “Plan”), and subject to the
terms of the Plan and this Agreement, the Company hereby grants to the
Participant an option to purchase shares (“Shares”) of common stock, par value
$0.01 per Share, of the Company (“Common Stock”) on the terms and conditions as
set forth below (the “Option”). The Option granted hereby is not intended to
constitute an Incentive Stock Option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). All capitalized terms
used but otherwise not defined herein shall have the meanings set forth in the
Plan.

To evidence the Option and to set forth its terms, the Company and the
Participant agree as follows:

1. Grant. The Committee hereby grants the Option to the Participant on the Grant
Date for the purchase from the Company of all or any part of an aggregate of
             Shares (subject to adjustment as provided in Section 4.3 of the
Plan).

2. Exercise Price. The purchase price per Share purchasable under the Option
shall be $             per Share (the “Exercise Price”) (subject to adjustment
as provided in Section 4.3 of the Plan). The Exercise Price is equal to or
greater than 100% of the Fair Market Value of one Share of Common Stock on the
Grant Date, as calculated under the Plan.

3. Term and Vesting of the Option. The Option Term shall expire on the tenth
anniversary of the Grant Date (the “Term”). The Option shall vest and become
exercisable on              ([each/the] “Vesting Date”). Except as otherwise
provided herein, the Option may be exercised on or following the Vesting Date
with respect to the vested portion, as long as such exercise occurs prior to the
expiration of the Option as provided in this Agreement and the Plan.

4. Effect of Termination of Service on Vesting and Exercisability.

(a) Except as otherwise provided herein, any portion of the Option which is not
vested (or is otherwise not exercisable) at the time of the Participant’s
Termination of Service for any reason shall not become exercisable after such
termination and shall be immediately cancelled and forfeited to the Company.

(b) Upon the Participant’s Termination of Service, unless the Committee
determines that Cause exists at the time of such Termination of Service, the
Option may thereafter be exercised, to the extent it was vested and exercisable
at the time of such Termination of Service, for a period of three (3) years from
the date of such Termination of Service (but not beyond the original Term). To
the extent the Option is not exercised at the end of such three (3) year period,
the Option shall be immediately cancelled and forfeited to the Company.

 

-1-



--------------------------------------------------------------------------------

(c) If the Participant incurs a Termination of Service due to his or her death
or Disability, the Option shall become fully vested and exercisable at the time
of such Termination of Service, and shall remain exercisable for a period of
three (3) years from the date of such Termination of Service (but not beyond the
original Term). To the extent the Option is not exercised at the end of such
three (3) year period, the Option shall be immediately cancelled and forfeited
to the Company.

(d) If the Participant incurs a Termination of Service due to his or her
Retirement, (i) the Option shall continue to vest during the three (3) year
period following such Termination of Service, and (ii) to the extent vested,
such Option shall remain exercisable for the three (3) year period following
such Termination of Service (but not beyond the original Term). To the extent
the Option is not exercised at the end of such three (3) year period, the Option
shall be immediately cancelled and forfeited to the Company.

(e) If the Participant incurs a Termination of Service at the time of the
Company’s 20     annual meeting of stockholders due to his or her failure to be
nominated for, or refusal to stand for, reelection as a director at such annual
meeting, the Option shall become fully vested and exercisable on the Vesting
Date, and shall remain exercisable for a period of three (3) years from the date
of such Termination of Service (but not beyond the original Term). To the extent
the Option is not exercised at the end of such three (3) year period, the Option
shall be immediately cancelled and forfeited to the Company.

(f) If the Participant incurs a Termination of Service for Cause, the entire
Option, whether vested or unvested, shall be immediately cancelled and forfeited
to the Company.

5. Exercise of Option. On or after the date any portion of the Option becomes
exercisable, but prior to the expiration of the Option in accordance with
Sections 3 and 4 above, the portion of the Option that has become exercisable
may be exercised in whole or in part by the Participant (or, pursuant to
Section 6, by his or her permitted successor) upon delivery of the following to
the Company (or any Person designated by the Company):

(a) a written notice of exercise (which may include a notice made through any
electronic system designated by the Company) which identifies this Agreement and
states the number of whole Shares then being purchased; and

(b) payment of the Exercise Price in full, either: (i) in cash, or its
equivalent, in United States dollars; (ii) unless otherwise prohibited by law
for either the Company or the Participant, an irrevocable authorization of a
third party to sell Shares acquired upon the exercise of the Option and promptly
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price; or (iii) by any other means the Committee determines to be
consistent with the Plan’s purposes and applicable law.

Notwithstanding the foregoing, the Participant (or any permitted successor)
shall take whatever additional actions, including, without limitation, the
furnishing of an opinion of counsel, and execute whatever additional documents
the Company may, in its sole discretion, deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed by
the Plan, this Agreement or applicable law.

No Shares shall be issued upon exercise of the Option until full payment has
been made. Upon satisfaction of the conditions and requirements of this
Section 5 and the Plan, the Company, in its sole discretion, shall either
(A) credit the number of Shares for which the Option was

 

-2-



--------------------------------------------------------------------------------

exercised in a book entry on the records kept by the Company’s stockholder
record keeper or (B) deliver to the Participant (or his or her permitted
successor) a certificate or certificates for the number of Shares in respect of
which the Option shall have been exercised. Upon exercise of the Option (or a
portion thereof), the Company shall have a reasonable time to issue shares or
credit a book entry for the Common Stock for which the Option has been
exercised, and the Participant shall not be treated as a stockholder for any
purpose whatsoever prior to such issuance or book entry. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date such Common Stock is recorded as issued and transferred in the
Company’s official stockholder records, except as otherwise provided in the Plan
or this Agreement.

6. Limitations Upon Transfer. The Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, or pursuant to a domestic relations order (as
defined in Code Section 414(p)). Further, the Option will be exercisable during
the Participant’s lifetime only by the Participant or his or her guardian or
legal representative, as provided in Section 6.10 of the Plan.

7. Change in Control. Upon a Change in Control, the Participant will have such
rights with respect to the Option as are provided for in the Plan.

8. Effect of Amendment of Plan or Agreement. No discontinuation, modification,
or amendment of the Plan may, without the written consent of the Participant,
adversely affect the rights of the Participant under the Option, except as
otherwise provided under the Plan. This Agreement may be amended as provided
under the Plan, but no such amendment shall adversely affect the Participant’s
rights under the Agreement without the Participant’s written consent, unless
otherwise permitted by the Plan.

9. No Limitation on Rights of the Company. The grant of the Option shall not in
any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

10. Rights as a Stockholder. The Participant shall have the rights of a
stockholder with respect to the Shares subject to the Option only upon becoming
the holder of record of such Shares.

11. Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares pursuant to the exercise of the Option, or
(b) credit a book entry related to the shares issued pursuant to the exercise of
the Option to be entered on the records of the Company’s stockholder record
keeper, unless and until the Company is advised by its counsel that the issuance
and delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of the issuance and delivery of such certificates or
entry on the records, as applicable, and in order to ensure compliance with such
laws, regulations and requirements, that the Participant make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.

12. No Obligation to Exercise Option. The granting of the Option shall impose no
obligation upon the Participant to exercise the Option.

 

-3-



--------------------------------------------------------------------------------

13. Agreement Not a Contract of Employment or Other Relationship. This Agreement
is not a contract of employment, and the terms of the relationship of the
Participant with the Company or its subsidiaries and Affiliates shall not be
affected in any way by this Agreement except as specifically provided herein.
The execution of this Agreement shall not be construed as conferring any legal
rights upon the Participant for a continuation of an employment or other
relationship with the Company or its subsidiaries and Affiliates, nor shall it
interfere with the right of the Company or its subsidiaries and Affiliates to
discharge the Participant and to treat him or her without regard to the effect
that such treatment might have upon him or her as a Participant.

14. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Participant, to the address
appearing on the records of the Company. Such communication or notice shall be
delivered personally or sent by certified, registered, or express mail, postage
prepaid, return receipt requested, or by a reputable overnight delivery service.
Any such notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Participant may be made by electronic means, including by
electronic mail, and the Participant hereby consents to receive such notice by
electronic delivery. To the extent permitted in an electronically delivered
notice described in the previous sentence, the Participant shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.

15. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Participant and the successors and assigns of the Company.

16. Compliance with Section 409A of the Code. This Agreement is intended to be
exempt from Section 409A of the Code and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code. Notwithstanding any provision of
this Agreement or the Plan to the contrary, to the extent that the Committee
determines that any portion of the Option granted hereunder is subject to
Section 409A of the Code and fails to comply with the requirements thereof, the
Committee reserves the right to amend, restructure, terminate or replace such
portion of the Option in order to cause it to either not be subject to
Section 409A of the Code or to comply with the applicable provisions of such
section.

17. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware without regard to the
principles thereof relating to the conflicts of laws.

18. Receipt of Plan. The Participant acknowledges receipt of a copy of the Plan,
and represents that the Participant is familiar with the terms and provisions
thereof, and hereby accepts the Option subject to all the terms and provisions
of this Agreement and of the Plan. The Option is granted pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and the
Option shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder.

 

-4-



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

20. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

21. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

22. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

23. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

24. Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of the Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION [Name]   [Title]   PARTICIPANT

By:     Name:    

 

-6-